Case 3:19-cv-00566-TJC-JRK Document 35 Filed 12/30/19 Page 1 of 3 PageID 241




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

NICHOLAS DEAN                       )                Civil Action No. 3:19-cv-566
                                    )
                  Plaintiff,        )
                                    )
v.                                  )
                                    )
CHARLES EASTERLING                  )
                                    )
and                                 )
                                    )
ADVANCE LOCAL MEDIA, LLC            )
                                    )
                  Defendants.       )
____________________________________)

                 UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
                       FOR PLAINTIFF NICHOLAS DEAN

       COMES NOW AUGUSTUS INVICTUS, Counsel of Record for Plaintiff Nicholas Dean,

and moves this Honorable Court for leave to withdraw as Counsel. As grounds therefore,

Counsel would show the following:

       1.      Augustus Invictus was retained by Plaintiff Nicholas Dean for legal representation

in the above-captioned matter.

       2.      The attorney-client relationship has been irretrievably broken.

       3.      A personal dispute has arisen that makes it impossible for Counsel to continue his

representation of Plaintiff Dean.

       4.      Plaintiff Dean has been advised that there are irreconcilable differences and that

the undersigned would be petitioning this Court for leave to withdraw as Counsel.

       5.      A succeeding attorney is not known.
Case 3:19-cv-00566-TJC-JRK Document 35 Filed 12/30/19 Page 2 of 3 PageID 242




       6.      Plaintiff Dean has been advised by the undersigned and understands that a lack of

legal representation in this matter could result in negative repercussions in his case, up to and

including dismissal or defeat.

       7.      Defendants Advance Local Media, LLC and Charles Easterling do not object to

the withdrawal of the undersigned so long as Plaintiff Dean will not seek to postpone the

deadlines for final briefings on Defendants’ Motions to Dismiss as provided in the 09 December

2019 Order of this Court.

       8.      A copy of this Motion has been emailed and mailed to Plaintiff Dean along with

explanations of the above.

       WHEREFORE Augustus Invictus respectfully requests that this Court grant his

withdrawal from representation of Plaintiff Nicholas Dean.

CONSENTED TO:



__________________________
Nicholas Dean
787 Swiss Oaks Court
St. Johns, Florida 32259

Dated: December 30, 2019                            Respectfully submitted,

                                                    /s/ Augustus Invictus__________________
                                                    Augustus Invictus, Esq. – Trial Counsel
                                                    Florida Bar No. 98586
                                                    The Law Office of Augustus Invictus, Esq.
                                                    424 E. Central Blvd., Ste. 156
                                                    Orlando, Florida 32801
                                                    Phone: (310) 824-3725
                                                    Email: InvictusPA@protonmail.com
                                                    Attorney for Plaintiff
Case 3:19-cv-00566-TJC-JRK Document 35 Filed 12/30/19 Page 3 of 3 PageID 243




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 30 December 2019, I filed the foregoing document with

the Clerk of Court via the CM/ECF system, which will send a notice of electronic filing via

email to:

Katie Schwartzmann, Louisiana Bar Roll No. 30295
The American Civil Liberties Union-F of Louisiana
P.O. Box 56157
New Orleans, La 70156
(504) 522-0628 x 125
kschwartzmann@laaclu.org
Attorney for Defendant Easterling

Andrew M. Bonderud, Esq.
Florida Bar No. 102178
301 W. Bay Street, #1433
Jacksonville, FL 32202
(904) 438-8082 (Office)
(904) 800-1482 (Facsimile)
BonderudLaw@gmail.com
Andrew@Jax.Lawyer
Attorney for the Defendant Easterling

Charles D. Tobin, Esq.
Ballard Spahr LLP
1919 K St. NW, 12th Floor
Washington, DC 20006
TobinC@ballardspahr.com
Counsel for Defendant Advance Local Media, LLC

                                                    /s/ Augustus Invictus
                                                    Attorney for Plaintiff
